JUSTICE HOBBS,
concurring in the judgment only.
T 19 I respectfully concur in the judgment on alternate grounds. In my view, we need not reach the question of whether silently remaining behind a locked door constitutes a refusal of consent sufficient to overcome a co-tenant's consent. Under the cireamstances, the officers were aware that Fuerst had no right to enter the residence and so did not share "mutual use of the property" or "joint access or control for most purposes" with his wife at the time she validly consented to the officers' entry. Georgia v. Randolph, 547 U.S. 103, 110, 126 S.Ct. 1515, 164 L.Ed.2d 208 (2006) (quoting United States v. Matlock, 415 U.S. 164, 171 n. 7, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974)). Therefore, even Fuerst's express refusal of consent would not have rendered the officers' entry-for the purpose of investigating the suspected protection order violation-unreasonable.
L.
1 20 Two police officers were dispatched to the Fuerst residence on September 10, 2011, to investigate a suspected protection order violation. Suceessive mandatory protection orders had barred Fuerst from entering the residence since November 14, 2010. The officers had been to the residence on the previous two nights for the same reason and had arrested Fuerst on one of the nights. When the officers arrived, one knocked at the front door. After receiving no response, the officer called Fuerst's wife. She answered her phone, acknowledged that both she and Fuerst were inside the residence, and agreed to step out onto the front porch to talk. Subsequently, she confirmed Fuerst was inside. She consented to let the officers enter the residence, pointing out the back bedroom in which Fuerst was located. Although Fuerst had locked the door, the officers succeeded in disabling the lock from the outside and entered the room. There they found Fuerst seated on the floor with a book in front of him. They also observed several firearms in the room. The officers arrested *258Fuerst based on probable cause to believe he had violated the protection order. Later, they learned Fuerst was a convicted felon.
121 The district attorney charged Fuerst with four counts of possession of a weapon by a previous offender, § 18-12-108(1), (2)(c), C.R.S. (2012), and three counts of violation of a protection order, § 18-6-808.5, CRS. (2012). The Complaint and Information lists counts 5, 6, and 7 as follows:
On or about September 8, [9, 10,] 2011, Kim Maurice Fuerst, who had been personally served with a protection order issued pursuant to section 18-1-1001, C.R.S.or had otherwise acquired from the court or law enforcement personnel actual knowledge of the contents of such a protection order, unlawfully and knowingly entered or remained upon a premise, namety: [the Fuerst residence] ..., a type of conduct prohibited by the protection order; in violation of section 18-6-808.5, C.R.S.
(Emphasis added).
22 Fuerst moved to suppress all evidence obtained as a result of the officers' warrant less entry of the bedroom. The trial court granted his motion, stating that Fuerst "was a co-occupant of the residence, [(he] was physically present when officers entered, and [he] refused to permit entry into the bedroom he occup[ied] by remaining behind a locked door." These circumstances, the trial court concluded, "render[ed] the search of the bedroom [Fuerst] occupied unreasonable and invalid as to [Fuerst]."
H.
23 The United States and Colorado Constitutions prohibit unreasonable searches and seizures. See U.S. Const. amend. IV; Colo. Const. art. II, § 7. A search conducted without a valid warrant is presumptively invalid unless justified by one of the exceptions to the warrant requirement, which are based on "the ultimate touchstone of the Fourth Amendment"-reasonableness. People v. Strimple, 2012 CO 1, ¶ 20, 267 P.3d 1219, 1223 (quoting Brigham City v. Stuart, 547 U.S. 398, 403, 126 S.Ct. 1943, 164 L.Ed.2d 650 (2006)). "The constant element in assessing ... reasonableness ... is the great significance given to widely shared social expectations, which are naturally enough influenced by the law of property, but not controlled by its rules." Randolph, 547 U.S. 103, 111, 126 S.Ct. 1515 (2006).
124 As the majority makes clear, "free and voluntary consent given by a person with 'common authority' over the premises" overcomes the presumption that a warrantless search of a home is unreasonable. Maj. op. 11 (citing People v. Winpigler, 8 P.3d 439, 443 (Colo.1999), and Strimple, ¶ 20, 267 P.3d at 1223). Consistent with "commonly held understandings about the authority that co-inhabitants may exercise in ways that affect each other's interests," common authority to consent to a search may "be broader than the rights accorded by property law, although its limits, too, reflect specialized tenancy arrangements apparent to the police." Randolph, 547 U.S. at 110-11, 126 S.Ct. 1515 (citation omitted). Thus, common authority rests
on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common area to be searched.
Id. at 110, 126 S.Ct. 1515 (emphasis added) (quoting Matlock, 415 U.S. at 171 n. 7, 94 S.Ct. 988). Therefore, where "one co-tenant is not at home during the search, 'the consent of one who possesses common authority over [the] premises ... is valid as against the absent, nonconsenting person with whom that authority is shared.'" Maj. op. ¶ 12 (quoting Matlock, 415 U.S. at 170, 94 S.Ct. 988).
125 On the other hand, "'a physically present inhabitant's express refusal of consent' prevails, regardless of the consent of the fellow occupant, and a search in spite of the objection is unreasonable under the Fourth Amendment." Maj. op. ¶ 13 (emphasis omitted) (quoting Strimple, ¶ 25, 267 P.3d at 1224). This is because "a caller standing at the door of shared premises would have no confidence that one occupant's invitation was *259a sufficiently good reason to enter when a fellow tenant stood there saying, 'stay out.'" Randolph, 547 U.S. at 113, 126 S.Ct. 1515. Under those cireumstances, absent "some very good reason, no sensible person would go inside." Id.
126 In Randolph, the United States Supreme Court offered several factual seenarios in which "no common authority could sensibly be suspected." Id. at 112, 126 S.Ct. 1515. The Court explained that
[a] person on the seene who identifies himself, say, as a landlord or a hotel manager calls up no customary understanding of authority to admit guests without the consent of the current occupant. ... And when it comes to searching through bureau drawers, there will be instances in which even a person clearly belonging on premises as an occupant [such as a child] may lack any perceived authority to consent.
Id. (emphasis added).
1 27 This case presents such a set of facts. Although Fuerst had a proprietary interest in the residence, the police knew a protection order prohibited him from entering or remaining on the property. At the time Fuerst's wife consented to the officers' entry, Fuerst did not share-and had not shared for almost ten months-the right to "mutual use of the property" or "joint access or control for most purposes." Id. at 110, 126 S.Ct. 1515 (quoting Matlock, 415 U.S. at 171 n. 7, 94 S.Ct. 988). Fuerst's wife-not Fuerst-had rightful use, access to, and physical control of the residence. Fuerst had no right to be there at all1 and did not "belong[] on [the] premises as an occupant.2 Id. at 112, 126 S.Ct. 1515. Consequently, this is not a situation in which resolution of a disagreement over the use of the premises would logically "come through voluntary accommodation." Id. at 113-14, 126 S.Ct. 1515.
{ 28 In conclusion, while "there is no common understanding that one co-tenant generally has a right or authority to prevail over the express wishes of another," id. at 114, 126 S.Ct. 1515, under the cireumstances of this case, Fuerst lacked authority to negate his wife's consent for police to search the residence in order to investigate the suspected protection order violation.
129 Accordingly, I would not reach the issue the majority addresses and respectfully concur in the judgment only.
130 I am authorized to state that Justice COATS and Justice EID join in the concurrence in the judgment only.

. Cf. People v. Breidenbach, 875 P.2d 879, 888-89 (Colo.1994) (citing the holding of United States v. Cook, 530 F.2d 145, 149 (7th Cir.), cert. denied, 426 U.S. 909, 96 S.Ct. 2234, 48 L.Ed.2d 835 (1976), that common authority over property existed where owners maintained the right to access and use the property, and concluding consent to search was valid where the consenter had an unrestricted right to enter the area searched).


. In this respect, he was more akin to a landlord than to a co-tenant with common authority. Despite maintaining an ownership interest in the property, landlords generally lack authority to consent to a search of their tenants' premises. See Breidenbach, 875 P.2d at 888 (citing Chapman v. United States, 365 U.S. 610, 616-17, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961).